DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a control system for operating a hearing aid with a frequency selector and a decibel filter operable to identify sounds within said selected range of frequencies but falling below a predetermined decibel threshold, the sounds identified by said decibel filter below said predetermined decibel threshold being diminished and the sounds within said range of frequencies above said predetermined decibel threshold being amplified in combination with all the disclosed limitations of claim 1. Independent claim 10 identifies the uniquely distinct feature of a control system for operating a hearing aid with a frequency selector and a decibel filter operable to identify sounds within said selected range of frequencies above a predetermined decibel threshold, the sounds identified by said decibel filter below said predetermined decibel threshold being diminished to emphasize the sounds within said range of frequencies above said predetermined decibel threshold amplified in combination with all the disclosed limitations of claim 10. Independent claim 16 identifies the uniquely distinct feature of a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold, the sounds identified by said decibel filter above said predetermined decibel threshold being amplified by a hearing aid to the exclusion of sounds falling below said predetermined decibel threshold. The closest prior art, Di Cense (US 20150185641 Al) discloses a control system for operating a hearing aid from a computer having a processor and a memory, comprising: a frequency selector to select a range of frequencies with respect to the sounds received by said receiver to define a specified range of frequencies and an amplifier operable to amplify the sounds falling within said range of frequencies so that said sounds falling within said range of frequencies are emphasized into the hearing aid but fails to teach using a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold, the sounds identified by said decibel filter above said predetermined decibel threshold being amplified by a hearing aid to the exclusion of sounds falling below said predetermined decibel threshold or to identify sounds within said selected range of frequencies above a predetermined decibel threshold, the sounds identified by said decibel filter below said predetermined decibel threshold being diminished; Tan et al. WO/2020/214956 A1) discloses a computing system comprising a processor, memory and microphones for monitoring a person’s hearing ability and performing hearing assessments using hearing instruments but fails to teach using a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold,  the sounds identified by said decibel filter above said predetermined decibel threshold being amplified by a hearing aid to the exclusion of sounds falling below said predetermined decibel threshold; Simonides et al. (US10390155 B2} discloses a hearing augmentation system using filter algorithms automatically and adaptively modified based on the acoustic data that is recorded through the microphones i.e., the audio data detected in certain environments may be monitored for certain amplitudes and frequencies and filtered if they cross a certain threshold but fails to teach using a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold, the sounds identified by said decibel filter above said predetermined decibel threshold being amplified by a hearing aid to the exclusion of sounds falling below said predetermined decibel threshold or to identify sounds within said selected range of frequencies above a predetermined decibel threshold, the sounds identified by said decibel filter below said predetermined decibel threshold being diminished. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        11 July 2022